internal_revenue_service department of the treasury washington dc contact person telephone number in reference to t ep ra t3 id date apr uics legend taxpayer a taxpayer b taxpayer c taxpayer d date date date date date ira x company m dear this is in response to your letter dated supplemented by correspondence dated request a letter_ruling under sec_401 code request the following facts and representations support your ruling as in which you of the internal revenue taxpayer a whose date of birth was date died on date having passed her required_beginning_date as that term is defined in code sec_401 with company m a c required_beginning_date taxpayer a named taxpayers b and d her children as equal beneficiaries of her ira x whose date of birth was date taxpayer a did not change her beneficiary designation prior to her death on date which was prior to her code section at her death taxpayer a maintained ira x is the eldest of taxpayers b c taxpayer b c and d although taxpayer a had named beneficiaries of her ira x during her lifetime she was receiving distributions from her ira x based on page a single recalculated life expectancy divided by means of trustee-to-trustee transfers into three iras taxpayer b beneficiary of a second of said iras and taxpayer d is the beneficiary of the third ira is the beneficiary of one of said iras taxpayer c on date ira x was is the you taxpayer b propose to receive distributions from the ira presently maintained to make distributions to you as beneficiary thereof ira y over the life expectancy of taxpayer b taxpayers b and d c the eldest of based on the above facts and representations you request the following letter rulings that the life expectancies of taxpayers b may be considered for purposes of determining the designated_beneficiary of the ira maintained to make distributions to taxpayer b as beneficiary thereof ira y and d c that the eldest of taxpayers b as the designated_beneficiary of ira y c and d may be treated that with respect to ira y referenced above of determining code sec_401 required distributions for calendar_year taxpayer b may use the remaining life expectancy of taxpayer b taxpayers b c and d and the eldest of for purposes that with respect to ira y taxpayer a's use of her single life expectancy recalculated in determining required distributions for calendar years during her lifetime including does not preclude the use of the remaining life expectancy of the eldest of taxpayers b c and d to determine required distributions for calendar_year with respect to your ruling requests sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 distribution of the entire_interest of an individual for whose benefit the ira trust is maintained shall apply to the code sec_401 a provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over page a period not extending beyond the life expectancy of such employee and a designated_beneficiary sec_401 c of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age code sec_401 b i provides that where distributions a_trust shall not constitute a qualified_trust under this have begun over life expectancy cies a ii section unless the plan provides that entire_interest has been distributed to him such interest will be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii date of death if the employee dies before his in accordance with subparagraph the remaining portion of as of the sec_401 -1 of the proposed income_tax regulations question and answer d-3 provides for purposes of this letter_ruling that for purposes of calculating the distribution period for distributions that begin prior to death the designated_beneficiary will be determined as of the plan participant’s ira holder’s required_beginning_date sec_401 -1 of the proposed_regulations q a e-5 a provides in general that if more than one individual is designated as a beneficiary with respect to an employee ira holder as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the code sec_401 a distribution period sec_401 -1 of the proposed_regulations q a f-1 a to be distributed over a period not extending provides that where an employee's benefit is individual_account and is beyond the life expectancy of the employee or the joint life and last survivor expectancy of the employee and his designated_beneficiary the amount required to be distributed for each calendar_year beginning with the first calendar_year for which distributions are required and for each succeeding calendar_year must be at least equal to the quotient obtained by dividing the employee’s benefit by the applicable life expectancy in the form of an sec_1 a -1 of the proposed_regulations q a f-1 d provides that the term applicable life expectancy means the life expectancy or the joint and last survivor expectancy determined in accordance with e-1 through e-5 of the proposed_regulations reduced by one for each calendar_year which has elapsed since the date on which the life expectancy or joint and last survivor expectancy was calculated recalculated the applicable life expectancy will be the life expectancy so recalculated however pursuant to e-6 through e-8 life expectancy is page sec_1 a -1 of the proposed_regulations q a e-6 provides in general that the life expectancy of beneficiary may be recalculated if the designated_beneficiary is the ira holder’s spouse a designated sec_1 a -1 of the proposed_regulations q a f-3a provides generally that with respect to individual_account_plans from which distributions have commenced prior to the employee’s death post death distributions will comply with the at least as rapidly as under the method of distribution being used under sec_401 a a ii with q a f-1 rule if said distributions are made in accordance sec_1 a -1 of the proposed_regulations q a e-8 provides in pertinent part that the life expectancy of a non-spouse beneficiary may not be recalculated pertinent part that if the life expectancy of either a plan participant ira holder or his beneficiary is being recalculated the recalculated life expectancy is reduced to o at the end of the calendar_year following the calendar_year of the ira holder’s or beneficiary's death q a e-8 also provides in in this case taxpayer a prior to her code sec_401 a required_beginning_date named her children taxpayers b the beneficiaries of her ira beneficiary designations prior to her death and taxpayer b is older than either taxpayer c or taxpayer d taxpayer a did not change her c and d as ira x thus with respect to your first two ruling requests the service concludes as follows that the life expectancies of taxpayers b may be considered for purposes of determining the designated_beneficiary of ira y and c and d as the designated_beneficiary of ira y that the eldest of taxpayers b c and d may be treated with respect to your third ruling_request the issue presented is whether post death distributions from ira y may be made over taxpayer b’s life expectancy although distributions from ira x during taxpayer a’s life were made over taxpayer a’s recalculated single life expectancy and not over taxpayer a’s and taxpayer b’s joint life expectancy without violating the at least as rapidly rule_of code sec_401 b i as described in sec_1 a -1 of the proposed_regulations q a f-3a in this case as noted above taxpayer a timely designated taxpayer b as her beneficiary for purposes of code sec_401 a thus taxpayer a could have received distributions from ira x over her and taxpayer b’s joint life expectancy subject_to the minimum distribution incidental benefit requirement have complied with the minimum_required_distribution rules such distributions would instead page taxpayer a chose to receive distributions over her recalculated single life expectancy amounts greater than the required minimums or to accelerate receipt of lifetime distributions in effect taxpayer a received distributions in in other words chose taxpayer a’s election to accelerate distributions does not affect the determination above that taxpayer a’s timely designating taxpayer bas her beneficiary resulted in code sec_401 required distributions being those computed using taxpayer a’s and taxpayer b’s joint and survivor life expectancy thus although taxpayer b’s life expectancy was not used in computing lifetime distributions to taxpayer a said life expectancy may be used to determine post-death required distributions to taxpayer a‘s beneficiaries in short the at least as rapidly rule will not be violated if post-death distributions are calculated using the life expectancy of taxpayer a’s designated_beneficiary taxpayer b since taxpayer a could have used taxpayer b’s life expectancy to determine the amount of her required lifetime distributions in this case as noted above taxpayer a’s life expectancy was the calendar_year being recalculated following the calendar_year of her death taxpayer a’s life expectancy will be reduced to therefore required distributions to taxpayer a's beneficiaries will be those computed using the life expectancy of taxpayer b her designated_beneficiary thus as of the end of oo thus with respect to your third and fourth ruling requests the service concludes as follows that with respect to ira y referenced above for purposes of determining code sec_401 required distributions for calendar_year taxpayer b may use the remaining life expectancy of taxpayer b and the eldest of taxpayers b c and d that with respect to ira y taxpayer a's use of her single life expectancy recalculated in determining required distributions for calendar years during her lifetime including does not preclude the use of the remaining life expectancy of the eldest of taxpayers b distributions for calendar_year c and d to determine required this ruling letter assumes that taxpayer a’s ira x and ira y the ira presently maintained to make distributions to taxpayer b beneficiary thereof have met and will continue to meet the requirements of code sec_408 at all times relevant thereto additionally it assumes that taxpayer b’s receiving distributions from her transferee ira comply with the language of the transferee ira ira y over her remaining life expectancy will the with respect to calendar_year this ruling letter does not consider the changes to sec_1_401_a_9_-1 and sec_1_408-8 of the proposed_regulations found pincite_11_irb_865 date b page furthermore this ruling letter does not address the issue as if anyone is the designated_beneficiary with respect to calendar years beginning after date since this ruling letter cannot assume that taxpayer b will be alive after date to whom this ruling is directed solely to the taxpayer who requested it of the code provides that it may not be used or sec_6110 cited by others as precedent sincerely yours tieuey uv fear frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 ze
